Exhibit 10.1

 

GRAPHIC [g159121kgi001.gif]

SALE OF GOVERNMENT PROPERTY AMENDMENT OF INVITATION FOR BIOS/MODIFICATION OF
CONTRACT 6.THIS BLOCK APPUES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS The
above numbered Invitation for bids Is amended as set forth in Item 9.Bidders
must acknowledge receipt of this amendment unless Indicated otheiWisa In Item
11prior to the hour and date specified In the Invitation for bids, or as
amended,by one of the foUowingmethods: (a) By signing and returning _ copies of
this amendmen (b) By acknowledging receipt of this amendment on each copy of the
bid submllled;or (c) By separate letter or telegram which Includes a reference
to the invitation for bids and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT
TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE HOUR AND DATE SPECIFIED MAY
RESULT IN REJECTION OF YOUR BID.Ifby virtue of thl& amendment you desire to
change a bid already submitted, such change may be made by telegram or
letter,provided such telegram or letter makes reference to the lnllitatron for
bids and this amendmenandIs recelvadprior to the opening hour and data
speclflad. 1.ACCOUNTlNG AND APPROPRIATION DATA (lfmti/Wd) 8.THIS APPUES ONL.Y TO
MODIFIC.-.TION OF CONTRACTS 'Thll Supplamlllllll ,t,g!Mmant Ia ant.tr.t lnm
pu1111ant til auflottt)l ot MutualAgreement for Contract 15-0001-0001 8,
DESCRIPTION OF AMENDMENT/MODIFICATION (&up/ N probdloW tJIIenM •tidclilioM
o/llltt doalmMt ,.ltrlnald In IIM!6 temaltt In fufton:.Md llllect) Whereas
Contract 15-0001-0001 was entered into on February 13,2015 by and between the
United States of America, hereinafter referred to as the GOVERNMENT, and
Liquidity Services,Incorporated, hereinafter referred to as the CONTRACTOR, and
whereas the contract involved property as described in Invitation For Bid (IFB)
08-0002115-0001: 0 IS NOT EXTENDED, 0 IS EXTENDEO UNTIL THE HOUR AND DATE FOR
RECEIPT OF BIOS O'CLOCK (LOCAl. nloiE) DATE 12. SIG TU1E FOR BIOD )I?R 16.UNIT
(SJgnatrJtw o1C411hcHng omcer} AUTHORIZED FOR I.OCAL REPRODUCTION p,.v oua
adlllonilusable STANDARD FORM1140 (REV.1·84) p,.acribad by GSA
FP(41CFR)101-45.3, 10.BIOOEMURCHASE NAME AND AOORESS (IIICI'Jde ZIP Code}
liquidity Services, Incorporated 1920 L Street, NW,6th Floor Washington, DC
20036 11. 0 BIDDERIS NOT R£QU1RED TO SIGN THIS DOCUI>IENT [gj PURCHASER IS
REQUIRED TO SIGN THIS DOCUMENT ANDRETURN ORIGINALAND 0 COPEI S TO llfE ISSUING
OFF CE BY ,.....--L ....... ::::=s (S/gllllurl of perJon authoJiztd toalgn} BY
13.NAUE AND TITLEOF 61GNER or print} THOMAS BURTON Executive Vice President
H.DATE SIGNED 07/1712015 14.NAMEOFCONTRACTING OFFICER (Type or ptitiQ REBECCA
BELLINGER 17.DATE &IGN£0 07/17/2015 1.AMENDMENT TOINVITATION FOR BIOS NO.::
2.EFFECTIVE DATE 07117/2015 PAGE 1OF2 PAGES SUPPLEMENTAL AGREELIENT NO.;1
,,ISSUED BY DLA Disposition Services NationalSales Office 74 North Washington
Street Battle Creek,Ml 49017-3092 4. NAME AND ADDRESS 'MiERE BIDS ARE RECEIVED
5.0AMENDMENT OFINVITATION FOR BIOS NO.(SH ll•m IJ} DATED I8JMODIFICATION OF
CONTRACT NO. (SH Item I) DATED 0211312015

 


GRAPHIC [g159121kgi002.gif]

CONTRACT NUMBER 15-0001-0001 Supplemental Agreement 1 Page2 WHEREAS, certain DLA
Disposition Services assets that have been determined no longer needed by the
Government may result in a sales transaction that is conducted by the DLA
Disposition Services Sales Office. WHEREAS, Contract 15-0001-0001,
states,''Performance period for this contract is six months. Additionally, three
(3) 30 day options are available at the Government's offering. Contract
perfonnance begins on February 14, 2015." NOW THEREFORE, it is mutually agreed
between the Government and the Contractor hereto that the following changes are
in effect: Contract 15-0001-0001is changed based on Government requirements. DLA
Disposition Services has determined it is in the best interest of the Government
to extend the 3 (three) 30 day perfonnance options extending1he contract
perfonnance period for contract 15-0001-0001 to November 14, 2015. All other
terms and conditions of contract 15-0001-0001 remain the same.
I/IIIII//IIIIIIIJIIII/11/111/111/IIINOTHING
FOLLOWS/////////////////////////1/////////////

 